Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 9/24/2021.  Applicant has amended claim 1, 4, 7, and 10-12, and added new claims 21-23.  Currently, claims 1-23 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding rejections under 35 USC § 103, the arguments filed 9/24/2021 have been considered but are not persuasive to overcome prior art of record: Choyi et al. (US 2016/0065362 A1 hereinafter “Choyi”) in view of Johnson et al. (US 2014/0248901 A1 hereinafter “Johnson”) in further view of Venkitaraman et al. (US 2008/0151778 A1 hereinafter “Venkitaraman”).
	For claim 1:
	Applicant argues in page 10 of the Remarks that “…Choyi, Johnson and Venkitaraman, alone or in combination, do not teach or suggest the above discussed features of: the network server transmits the status information related to the group to the first UE and the second UE, i.e., “sends, to the first UE, status information related to the group…and sends, to the second UE, the status information.”…for at least the following reasons… in Venkitaraman, the “group membership list” allegedly corresponding to the “status information related to the group” is transmitted by the device 140, NOT a network server…according to the claim features, the “status information related to the group” is transmitted by the network server, which differs from the device 140, which transmits the “status information related to the group” in Venkitaraman.”  Examiner concurs with Applicant that Venkitaraman teaches that the device 140 sends the group membership list (i.e. status information related to the group) to device joining the group (Venkitaraman: par 72, 74; see also fig. 10).  However, Venkitaraman also teaches that device 140 can also execute as a communications server (see par 44).  Therefore, Examiner still believes that it would have been obvious to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to the information including the key and the group identifier that is also sent to the UEs, as Choyi and Johnson’s invention suggests.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).  See rejection section below.  
	Additionally, Applicant states that “MPEP § 2143 states that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art…”.  Examiner respectfully notes that, as shown above, all claimed elements were indeed known in the prior art and therefore would have been obvious to combine or modify the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves (as in this case) or in the knowledge generally available to one of ordinary skill in the art.

Claim Objection
Claims 1, 4, 7, and 10-11 are objected to because of the following informalities: Appropriate correction is required.
The limitation reading “…are a member of a group…” seems to be grammatically incorrect.  It should be corrected as follows: “…are  of a group…”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Choyi et al. (US 2016/0065362 A1 hereinafter “Choyi”) in view of Johnson et al. (US 2014/0248901 A1 hereinafter “Johnson”) in further view of Venkitaraman et al. (US 2008/0151778 A1, hereinafter “Venkitaraman”).  [Examiner relies on the provisional application from Johnson, 61/771,698, which was filed on March 1, 2013, which date is the effective filing date of Johnson’s patent application publication.  Also, examiner relies on provisional application’s filing date from Choyi's patent application publication, 61/809,067, which was filed on April 5, 2013, which date is the effective filing date]

Regarding claim 1, Choyi teaches:
A mobile communication system comprising:
A first User Equipment (UE) and a second UE that are a member of a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications); and 
a network server (i.e. prose server) that connects to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), wherein the first UE sends a first request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’) and the second UE sends a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), wherein the network server checks the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…), derives a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group), sends, to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO), and sends, to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052), and wherein the first UE and the second UE derive  a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).  
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group. However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 2, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 3, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 4, Choyi teaches:
A network server (i.e. prose server) in a mobile communication system including a first User Equipment (UE) and a second UE that are a member of a group(Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), the network server comprising:
	at least one processor (Choyi: par 129, a processor); and
	at least one memory coupled to the at least one processor (i.e. processor), the at least one memory storing instructions (i.e. memory) that when executed by the at least one processor cause the at least one processor to (Choyi: Fig. 2, par 129; i.e.  the server, as a network element. contains instructions in memory for execution by a processor):
	connect to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server);
	receive a first request message from the first UE (Fig. 10A, step 1038 ‘Request ProSe Services’);
	receive a second request message from the second UE (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
	check the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…);
	derive a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined), (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group);
	send, to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); and
	send, to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052);
	wherein the first UE and the second UE derive a confidential key  (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”, see also par 2; i.e. proximity services in D2D communications).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 5, the combination of Choyi, Johnson, and Venkitaraman teach:
The network server of claim 4, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 6, the combination of Choyi, Johnson, and Venkitaraman teach:
The network server of claim 4, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 7, Choyi teaches:
A User Equipment (UE) in a mobile communication system (Fig. 2, UE 204, UE 206), including a network server (i.e. prose server) that connects to the UE and another UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server) which are a member of a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), the UE comprising (Fig. 12B, par 103):
	at least one processor (fig. 12B, processor 68); and
	at least one memory coupled to the at least one processor (Fig. 12B, memory 80), the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor (par 129) to:
	send a first request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’), the network server deriving a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group);
	receive, from the network server, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052);
	derive a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS)  based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”); and
perform a direct communication with the another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), the another UE sending a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), receiving, from the network server, the key (fig. 10A, steps 1044, 1046, 1050, 1052) (i.e. intermediate key Q) and the group identifier (i.e. KMO), and deriving the confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160, see also par 44; i.e. device 140 is a communication server), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 8, the combination of Choyi, Johnson, and Venkitaraman teach:
The UE of claim 7, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 9, the combination of Choyi, Johnson, and Venkitaraman teach:
The UE of claim 7, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 10, Choyi teaches:
 A communication method of a mobile communication system including a first user equipment (UE) and a second UE that are a member of a group(Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), and a network server (i.e. prose server) that connects to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the communication method comprising:
sending, by the first UE, a first request message (i.e. UE sends a request message) to the network server (i.e. prose server) (Fig. 10A, step 1038 ‘Request ProSe Services’, see also par 33, the PSSF is part of the ProSe Server); 
sending, by the second UE, a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
checking, by the network server, the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…), 
deriving a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group), 
sending, by the network server (fig. 10A, par 33, PSSF 202 as a ProSe server), to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); 
sending, by the network server (fig. 10A, par 33, PSSF 202 as a ProSe server), to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052); and
deriving, by the first UE and the second UE, a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS” , see also par 2; i.e. proximity services in D2D communications); 
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 11, Choyi teaches:
A communication method of a network server (i.e. prose server) in a mobile communication system (Fig. 2, par 33, the PSSF is part of the ProSe Server) including a first User Equipment (UE) and a second UE that are a member of a group(Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the communication method comprising:
connecting to the first UE and the second UD directly (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications);
receiving a first request message (i.e. UE sends a request message) from the first UE (Fig. 10A, step 1038 ‘Request ProSe Services’); 
receiving a second request message from the second UE (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
checking the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…); 
deriving a key (i.e. intermediate key) related to a group identifier  (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group); and 
sending, to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); and
sending, to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052).
wherein the first UE and the second UE derive a confidential key  (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS” , see also par 2; i.e. proximity services in D2D communications).  
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 12, Choyi teaches:
A communication method of user equipment (UE) that is a member of a group with another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications) in a mobile communication system (Fig. 2 UE 204, UE 206), the communication method comprising:
sending a first request message (i.e. UE sends a request message) to a network server (i.e. prose server) (Fig. 10A, step 1038 ‘Request ProSe Services’, see also par 33, the PSSF is part of the ProSe Server), the network server deriving a key (i.e. intermediate key) related to a group identifier  (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group); 
receiving, from the network server, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); 
deriving a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (i.e. intermediate key) ; and  
performing a direct communication with the another UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the another UE sending a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), receiving, from the network server, the key (fig. 10A, steps 1044, 1046, 1050, 1052) (i.e. intermediate key Q) and the group identifier (i.e. KMO), and deriving the confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the response from the ProSe Server to include a group ID, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
receiving, from the network server (fig. 1, device 140 sending message to device 150, 160, see also par 44; i.e. device 140 is a communication server), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 13, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the direct communication includes a Proximity Service (ProSe) communication (Choyi: par 31; prose discovery and communication is used.).  
Regarding claim 14, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the network server includes a Proximity Service (ProSe) server (Choyi: fig. 2, Proximity Services Security Function 202),  
Regarding claim 15, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the first request message includes a request to continue a Proximity Service (ProSe) between the first UE andSerial No. 16/123,2948 HIBL436DIV the second UE (Choyi: par 71; i.e. UE joins the group of UE, where the UE that joins has a pre-established security association with the proximity services server, PSSF).
Regarding claim 16, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the network server obtains location information of the first UE and the second UE from the first UE and the second UE (Johnson: Fig. 2).  
Regarding claim 17, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein, in checking the first UE and the second UE, the network server verifies whether the first UE and the second UE are allowed to continue to have a ProSe service (ProSe) (Choyi: par 71, the PSSF verifies that the UEs are a subscriber to the group in which they are trying to join).
Regarding claim 18, the claims are set forth and rejected as it has been discussed in claim 13.  
Regarding claim 19, the claims are set forth and rejected as it has been discussed in claim 16.  
Regarding claim 20, the claims are set forth and rejected as it has been discussed in claim 17.
Regarding claim 21, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the first UE and the second UE delete (i.e. invalidate) the confidential key (Choyi: common key KeNB.sub.PrAS) after an expiry time (Choyi: par 77; i.e. the common key has an associated lifetime.  Examiner notes that having an associated lifetime implies an invalidation of the key after a certain amount of time).
Regarding claim 22, the claims are set forth and rejected as it has been discussed in claim 21.
Regarding claim 23, the claims are set forth and rejected as it has been discussed in claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
6 October 2021